TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-02-00301-CV

                                    Teresa L. Maxwell, Appellant

                                                  v.

                                 Alex Charles Maxwell, Appellee


       FROM THE DISTRICT COURT OF BASTROP COUNTY, 335TH JUDICIAL DISTRICT
             NO. 23,067, HONORABLE TERRY FLENNIKEN, JUDGE PRESIDING




               On May 10, 2002, we received appellant=s notice of appeal in the form of a copy of the

final divorce decree marked Aappeal.@ On May 20, we were informed that appellant=s trial counsel was

discharged at the end of the trial proceedings and was not appointed as appellate counsel. On August 5,

we sent appellant a letter informing her that she was required to file an amended notice of appeal and

arrange to pay for the clerk=s record no later than August 19, and that her appeal would be subject to

dismissal for want of prosecution if she failed to do so. To date, appellant has not responded to our

communications.

               We therefore dismiss the appeal for want of prosecution. Tex. R. App. P. 42.3(b).




                                               __________________________________________

                                               David Puryear, Justice

Before Chief Justice Aboussie, Justices Patterson and Puryear

Dismissed for Want of Prosecution
Filed: September 12, 2002

Do Not Publish